DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claims 16-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 16, 23, and 29 recites “wherein the pathway is independent of a coverage area of the wireless network”.  Upon reviewing the specification of the instant application, there is no adequate support for such limitation.  As per MPEP 2163.04(I)(B), Applicant has pointed out paragraphs 0008, 0012, 0017, 0033, and 0034 where the amended claim is supported but there does not appear to be a written description of 
Further, MPEP 2163(1) states “An Applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997).”  As such, the Applicant has not shown possession of “wherein the pathway is independent of a coverage area of the wireless network”.
Claims 17-22, 24-28, and 30-34 are also rejected under 35 U.S.C 112(a) by virtue of their dependency on claims 16, 23, and 29.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 16-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
 Kilpatrick, II et al. (US PGPub 2015/0163639 A1).

          Regarding claim 16, Kilpatrick teaches a method for use in a wireless network (“wireless communications system 200”, [0054]), comprising: 
          learning a pathway zone (“the network may define a tracking area”, [0038], lines 12-13) in a first boundary of the wireless network from prior client movements (“the network may receive and/or store the historical mobility pattern data of the mobile device from the mobile device, e.g., data associated with known route(s) and the like. The network may receive the message from the mobile device indicating that the mobile device is traveling along a known route (the specific route being taken) and a time that the mobile device started the route, e.g., a timestamp of when the mobile device sends the message to the network. The network may therefore know that the mobile device is traveling along the predetermined route and that the route includes certain cells. Accordingly, the network may define a tracking area for the mobile device based on the the pathway zone comprising an intersection between the first boundary and a second boundary that includes a pathway (“At position 2, the mobile device 115-a may be located at the outer reaches of the coverage area 110-a of the first base station 105-a and enter an intersection of the coverage areas 110-a, 110-b, 110-c of the first, second, and third base stations 105-a, 105-b, 105-c”, [0055], and Fig. 2 wherein the tracking area of the intersection between the first boundary 110-a and the second boundary 110-b is along the pathway 205), the first and the second boundaries defining geofences ([0055], and Fig. 2, wherein the first and the second boundaries areas 110-a and 110-b defines geofences, please note that the present application defines geofences as geographic boundaries, see disclosure background, [0001]); wherein the pathway is independent of a coverage area of the wireless network (“the tracking area management module 825 may define a tracking area that includes one or more tracking areas along the route”, [0100], and “a mobile device 115-a travels along a route 205 through the coverage areas 110-a, 110-b, 110-c, 110-d”, [0054], wherein when the coverage path way is independent of the coverage areas within the wireless network, whereas the pathway just happens to be along the coverage areas in the wireless network);
               determining a position of a client and a movement of the client within the first boundary (“the mobile device 115-a may begin at position 1 with the first base station 105-a as the serving cell, then move through the coverage area 110-a of the first base station 105-a to position 2. At position 2, the mobile device 115-a may be located at the 
                estimating a position for the client in the second boundary (“110-b”, [0056]) if the learned pathway zone includes a learned pathway between the first boundary and the second boundary at an intersection of the first boundary and the second boundary in the direction of the determined movement (“As the mobile device 115-a enters different coverage areas 110-a, 110-b, 110-c, while in an idle mode, the mobile device 115-a may send location area update messages to report that it has entered into a new tracking area. The base station 105 receiving the location area update message informs the MME that the mobile device 115-a is in the new tracking area”, [0056], wherein the location estimates indicates that the client is located at the new boundary as tracking area as the second new boundary 110-b intersects with the first boundary 110-a as the client moves from the first boundary towards the second boundary); and
               awaiting location verification of the client in the second boundary before determining the client has passed from the first boundary into the second boundary if the learned pathway zone does not include a learned pathway between the first boundary and the second boundary at the intersection of the first boundary and the second boundary in the direction of the determined movement (“the mobile device 115-b may determine that it has deviated from the known route, e.g., traveled a certain distance from the route 205-a. The mobile device 115-b may then send another 
           Regarding claim 17, Kilpatrick teaches the method of claim 16, further comprising updating the pathway zone with the pathway between the first boundary and the second boundary if the learned pathway zone does not include a learned pathway between the first boundary and the second boundary at the intersection of the first boundary and the second boundary in the direction of the determined movement and the client is verified as having passed from the first boundary to the second boundary ([0056] and [0068]).
           Regarding claim 18, Kilpatrick teaches the method of claim 16, wherein determining the position of the client includes estimating the position of the client from a last detected movement (“the MME may define a tracking area based on an estimation of where the mobile device 115-a is along the route at any given moment based on the route start time, average travel time”, [0059]).
           Regarding claim 19, Kilpatrick teaches the method of claim 16, wherein determining the position of the client includes estimating the position from the direction of the determined movement (“the network entity may refine the estimated location of the mobile device 115-b along route 205-a based on a wide variety of considerations to improve the tracking area defined for the mobile device 115-b, without receiving location area updates from the mobile device 115-b as it travels along route 205-a”, [0073] wherein the direction of the route 205-a is known).

           Regarding claim 21, Kilpatrick teaches the method of claim 16, wherein determining the position of the client includes determining a proximity of the client to the intersection of the first boundary and the second boundary (“mobile device 115-a may be located at the outer reaches of the coverage area 110-a of the first base station 105-a and enter an intersection of the coverage areas 110-a, 110-b, 110-c”, [0055]).
           Regarding claim 22, Kilpatrick teaches the method of claims 16, wherein the client is a user, an access point, a router, or a wireless device (“mobile device 115-a”, [0054]).
 	Regarding claim 23, Kilpatrick teaches an apparatus (“mobile device 115-a”, [0054]), comprising: 
 	a processing resource (“processor 710”, [0086]); and 
 	a non-transitory computer-readable medium (figure 7, memory 715) encoded with instructions that, when executed by the processing resource cause the apparatus to: 
 	learn a pathway zone in a first boundary from prior client movements (“the network may receive and/or store the historical mobility pattern data of the mobile device from the mobile device, e.g., data associated with known route(s) and the like. The network may receive the message from the mobile device indicating that the mobile 
geofences, please note that the present application defines geofences as geographic 
boundaries, see disclosure background, [0001]); wherein the pathway is independent of a coverage area of the wireless network (“the tracking area management module 825 may define a tracking area that includes one or more tracking areas along the route”, [0100], and “a mobile device 115-a travels along a route 205 through the coverage areas 110-a, 110-b, 110-c, 110-d”, [0054], wherein when the coverage path way is 
just happens to be along the coverage areas in the wireless network);
 	determine a position of a client and a movement of the client within the first boundary (“the mobile device 115-a may begin at position 1 with the first base station 105-a as the serving cell, then move through the coverage area 110-a of the first base station 105-a to position 2. At position 2, the mobile device 115-a may be located at the outer reaches of the coverage area 110-a of the first base station 105-a and enter an intersection of the coverage areas 110-a, 110-b, 110-c of the first, second, and third base stations 105-a, 105-b, 105-c”, [0055] wherein the position and the movement is determined within the first boundary/”coverage area 110-a between two positions, also see [0065]); 
 	estimate a position for the client in the second boundary (“110-b”, [0056]) if the learned pathway zone includes a learned pathway between the first boundary and the second boundary at an intersection of the first boundary and the second boundary in the direction of the determined movement (“As the mobile device 115-a enters different coverage areas 110-a, 110-b, 110-c, while in an idle mode, the mobile device 115-a may send location area update messages to report that it has entered into a new tracking area. The base station 105 receiving the location area update message informs the MME that the mobile device 115-a is in the new tracking area”, [0056], wherein the location estimates indicates that the client is located at the new boundary as tracking area as the second new boundary 110-b intersects with the first boundary 110-a as the client moves from the first boundary towards the second boundary); and 

          Regarding claim 24, Kilpatrick teaches the apparatus of claim 23, further comprising: updating the pathway zone with the pathway between the first boundary and the second boundary if the learned pathway zone does not include a learned pathway between the first boundary and the second boundary at the intersection of the first boundary and the second boundary in the direction of the determined movement and the client is verified as having passed from the first boundary to the second boundary ([0056], and [0120]).
           Regarding claim 25, Kilpatrick teaches the apparatus of claim 23, wherein determining the position of the client includes estimating the position of the client from a last detected movement (“the MME may define a tracking area based on an estimation of where the mobile device 115-a is along the route at any given moment based on the route start time, average travel time”, [0059]).

           Regarding claim 27, Kilpatrick teaches the apparatus of claim 23, wherein determining the position of the client includes indicating a location the client is moving toward (“the MME may define a tracking area based on an estimation of where the mobile device 115-a is along the route at any given moment based on the route start time, average travel time”, [0059]).
           Regarding claim 28, Kilpatrick teaches the apparatus of claim 23, wherein determining the position of the client includes determining a proximity of the client to the intersection of the first boundary and the second boundary (“mobile device 115-a may be located at the outer reaches of the coverage area 110-a of the first base station 105-a and enter an intersection of the coverage areas 110-a, 110-b, 110-c”, [0055]).
           Regarding claim 29, Kilpatrick teaches a non-transitory computer-readable medium ([0087]) encoded with instructions that, when executed by a processing resource cause the processing resource to perform a method for use in a wireless 
network, the method comprising:  
 	learn a pathway zone (“the network may define a tracking area”, [0038], lines 12-13) in a first boundary of the wireless network from prior client movements (“the network may receive and/or store the historical mobility pattern data of the mobile device from the mobile device, e.g., data associated with known route(s) and the like. The network 
 	determine a position of a client and a movement of the client within the first boundary (“the mobile device 115-a may begin at position 1 with the first base station 105-a as the serving cell, then move through the coverage area 110-a of the first base station 105-a to position 2. At position 2, the mobile device 115-a may be located at the outer reaches of the coverage area 110-a of the first base station 105-a and enter an intersection of the coverage areas 110-a, 110-b, 110-c of the first, second, and third base stations 105-a, 105-b, 105-c”, [0055] wherein the position and the movement is determined within the first boundary/”coverage area 110-a between two positions, also see [0065]); 
 	estimate a position for the client in the second boundary (“110-b”, [0056]) if the learned pathway zone includes a learned pathway between the first boundary and the second boundary at an intersection of the first boundary and the second boundary in the direction of the determined movement (“As the mobile device 115-a enters different coverage areas 110-a, 110-b, 110-c, while in an idle mode, the mobile device 115-a may send location area update messages to report that it has entered into a new tracking area. The base station 105 receiving the location area update message informs the MME that the mobile device 115-a is in the new tracking area”, [0056], wherein the location estimates indicates that the client is located at the new boundary as tracking area as the second new boundary 110-b intersects with the first boundary 110-a as the client moves from the first boundary towards the second boundary); and 

           Regarding claim 30, Kilpatrick teaches the non-transitory computer-readable medium of claim 29, further comprising: updating the pathway zone with the pathway between the first boundary and the second boundary if the learned pathway zone does not include a learned pathway between the first boundary and the second boundary at the intersection of the first boundary and the second boundary in the direction of the determined movement and the client is verified as having passed from the first 
boundary to the second boundary ([0056], lines 3-12).
           Regarding claim 31, Kilpatrick teaches the non-transitory computer-readable medium of claim 29, wherein determining the position of the client includes estimating the position of the client from a last detected movement ([0025], lines 1-4).

           Regarding claim 33, Kilpatrick teaches the non-transitory computer-readable medium of claim 29, wherein determining the position of the client includes indicating a location the client is moving toward (“the MME may define a tracking area based on an estimation of where the mobile device 115-a is along the route at any given moment based on the route start time, 
average travel time”, [0059]).
           Regarding claim 34, Kilpatrick teaches the non-transitory computer-readable medium of claim 29, wherein determining the position of the client includes determining a proximity of the client to the intersection of the first boundary and the second boundary (“mobile device 115-a may be located at the outer reaches of the coverage area 110-a of the first base station 105-a and enter an intersection of the coverage areas 110-a, 110-b, 110-c”, [0055]).
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
On page 7 of the Applicant’s remarks regarding the 35 U.S.C 112(a) rejection, first paragraph, the Applicant argues that [0008] and [0012] of the present application provides support for the recited limitation of “wherein the pathway is independent of a coverage area of the wireless network”.  The Examiner respectfully disagrees, since, 
On page 9, [0004] of Applicant’s remarks, the Applicant points out that Kilpatrick discloses the tracking “movement” in the context of base station or cell coverage areas, as oppose to tracking the movement of the mobile device.  The Examiner asserts that Kilpatrick does teach tracking the movement of the mobile device (“the mobile device 115-a may begin at position 1 with the first base station 105-a as the serving cell, then move through the coverage area 110-a of the first base station 105-a to position 2. At position 2, the mobile device 115-a may be located at the outer reaches of the coverage area 110-a of the first base station 105-a and enter an intersection of the coverage areas 110-a, 110-b, 110-c of the first, second, and third base stations 105-a, 105-b, 105-c”, [0055] wherein the movement is being tracked within the geo-fences that happened to be within predetermined tracking areas/”pathway zone” of the 
On page 10, [0004] – page 11, [0002] of Applicant’s remarks, the Applicant
argues that Kilpatrick does not teach or suggest a pathway zone or “leaning a pathway zone in a first boundary”.  In addition, the Applicant argues that the movement being tracked is between base stations/cells instead of “within” a coverage area”.  The Examiner asserts that Kilpatrick does teach a pathway zone (“tracking area of the mobile device based on knowledge that the mobile device is traveling along a known route”, [0008] wherein the tracking area is a pathway zone that is predetermined with a known route within it).  Kilpatrick also discloses the movement of the mobile device within a coverage area of 110 that comprises of boundaries of 110-a, 110-b, 110-c, see “As the mobile device 115-a enters different coverage areas 110-a, 110-b, 110-c, while in an idle mode, the mobile device 115-a may send location area update messages to report that it has entered into a new tracking area. The base station 105 receiving the location area update message informs the MME that the mobile device 115-a is in the new tracking area”, [0056]).
	On page 11, [0003] of Applicant’s remarks, the Applicant argues that Kilpatrick does not teach or suggest that “the pathway is independent of a coverage area”.  
 	The Examiner asserts that Kilpatrick does disclose that when the coverage pathway is independent of the coverage areas within the wireless network, whereas the pathway just happens to be along the coverage areas in the wireless network.  Moreover, on [0012] of Applicant’s disclosure it even describes that the client can be located 
	On page 12, [0003] of Applicant’s remarks, the Applicant argues that 
Kilpatrick fails to teach “estimating a position for the client in the second boundary…” and “awaiting location verification of the client in the second boundary before determining the client has passed from the first boundary into the second boundary”.
 	The Examiner asserts that Kilpatrick does teach estimating a position for the client in the second boundary (“As the mobile device 115-a enters different coverage areas 110-a, 110-b, 110-c, while in an idle mode, the mobile device 115-a may send location area update messages to report that it has entered into a new tracking area. The base station 105 receiving the location area update message informs the MME that the mobile device 115-a is in the new tracking area”, [0056] wherein as the mobile device moves from one boundary to another, i.e., 110-1 to 110-b, the mobile device updates its location area which means that it can only estimate that the location is within a different boundaries within the coverage area, also see [0085], wherein the historical data is used to estimate the location the mobile device has reached) and awaiting location verification of the client in the second boundary before determining the client has passed from the first boundary into the second boundary (“the mobile device 115-b may determine that it has deviated from the known route, e.g., traveled a certain distance from the route 205-a. The mobile device 115-b may then send another message to inform the network entity that it has deviated from the route and, therefore, will be reverting to typical location area update reporting. In one example, the mobile 
network for tracking purpose, and thus is evidence of estimating a position). 
As such, the position of the mobile device can be estimated alone the route 205 throughout different positions of the coverage area ([0090], wherein the position of the mobile device is reported and estimated based on a learned pathway zone along route so long as the current location area is updated and the historical data along the route is compared to and the predictive location of the mobile device can then be estimated.  
Therefore, Applicant’s arguments are not persuasive and the rejection is maintained and made Final.
Conclusion
4. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIANG ZHANG whose telephone number is (571)270-
7693.  The examiner can normally be reached on Monday-Friday, 09:00-5:00ET.

            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 

supervisor, Rafael Perez-Gutierrez, can be reached on (571)272-7915. The fax phone 

number for the organization where this application or proceeding is assigned is 571-

273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
            
/XIANG ZHANG
Patent Examiner, Art Unit 2642

/Rafael Pérez-Gutiérrez/Supervisory Patent Examiner, Art Unit 2642